NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

APPLE INC.,
Plaintiff-Appellee,

V.

SAMSUNG ELECTRON]CS CO., LTD., SAMSUNG
ELECTRON"ICS AMERICA, INC., AND SAMSUNG
TELECOMMUNICATIONS AMERICA, LLC,
Defenclants-Appellants.

2012-1506

Appeal from the United States District C0urt for the
Northern District of California in case no. 11-CV-1846,
Judge Lucy H. Koh.

ON MOTION

Before BRYsoN, PROST, and O’MALLEY, Circuit Judges.
PER CURLAM.

ORDER

Samsung Electronics Co., Ltd et al. move to expedite
the appeal. Apple Inc. responds.

APPLE INC. V SAMSUNG ELECTRONICS CO., LTD. 2

Samsung may of course significantly self-expedite the
case by filing its own brief early. Samsung, however, has
not shown that the time for Apple to file its brief should
be shortened. Apple should not anticipate any extensions
of time to file its brief. Ora1 argument, if deemed neces-
sary by the court, will be scheduled by subsequent order
of the court.

Upon consideration thereof,
IT Is ORDERED THAT:

The motion to expedite is denied.

FOR THE COURT

  2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Kathleen M. Sullivan, Esq.
Michael A. Jacobs, Esq.

s19 F|LED
\»=~,¢.=.'ztssrase€°“
JUL l 9 2012

JAN HOBBAL¥
CLEHK